The City of Pittsburgh appeals from the refusal of the court below to award a new trial in a condemnation proceeding involving damages to an apartment building located at 317 North Craig Street in defendant city. The only question is the amount of the verdict, appellant contending it is excessive.
The damage is alleged to have occurred from the opening and establishment of the grade of Dollar Street as a public thoroughfare. Viewers awarded to appellees, the owners of the building, the amount of $600. An appeal was taken from the award, and a trial had which resulted in plaintiffs' recovering a verdict of $14,340. It is this sum which appellant claims is so high as to require the award of a new trial.
The lot on which the apartment house is erected fronts eighty feet on Craig Street, a through highway, and preserves this width a distance of 150 feet to Dollar Street. None of appellees' land was taken by the city for this improvement and the damage is alleged to have occurred solely by virtue of the grading of the latter street, which required a fill of approximately four feet *Page 245 
at the rear of the property, and the erection of a concrete wall at the property line to reinforce the fill, varying four feet six inches to six feet in height. This wall and an iron picket fence on top of it were erected at the expense of the city. It appears, however, that because of the abrupt slope of the hill on which the apartment is located, the back of the building, that is, the Dollar Street side, was never level with the street, and that at all times there was a rise from the door of the building to the surface of Dollar Street.
The average of the values placed upon the apartment building by the witnesses who testified in the case was $75,000. The verdict therefore amounts to approximately a fifth of the value of the building itself, and when considered in the light of the injury suffered, it is clear that the figure reached by the jury was too high and out of proportion to any injury the property could possibly have sustained by reason of the street improvements.
Judgment reversed and procedendo awarded.